Mr. Justice Phillips delivered the opinion of the court: This is a claim filed by Oak Park Trust and Savings bank, executor of the will of Jesse A. Baldwin, deceased, Oneida Institute, and Baptist Ministers’ Aid Society of Ohio, Indiana, Michigan, Illinois and Wisconsin for refund of six hundred fifty-five and 92/100 dollars inheritance tax erroneously paid to the State. Jesse A. Baldwin died a resident of Cook county, Illinois, on December 7, 1921, leaving a last will and testament, and letters testamentary issued to the said executor, who is still acting as executor. Proper,proceedings, were had to fix the inheritance taxes under the laws of Illinois and such tax was fixed and paid. In due time it was discovered by the executor that certain ’mi stakes and errors had been made in the appraisements and assessments, and an appeal was prayed and perfected to the proper court; and on trial on such appeal the court found that claimant had overpaid the sum claimed in this suit, to-wit: $655.92, which petitioner prays may be refunded to it. The record evidence is filed and shows conclusively claimants right to recover the said sum. The Attorney General states that he had read the petition and proof in this case and that he finds same to be true and in writing- consents to the allowance of the claim. The court accordingly awards claimant the sum of $655.92.